     Case: 1:20-cv-05814 Document #: 20 Filed: 12/02/20 Page 1 of 1 PageID #:56

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                Eastern Division

George Moore
                                         Plaintiff,
v.                                                       Case No.: 1:20−cv−05814
                                                         Honorable Charles P. Kocoras
Capital Health Advisors Inc., et al.
                                         Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, December 2, 2020:


       MINUTE entry before the Honorable Charles P. Kocoras: Pursuant to Stipulation
of Dismissal filed on 11/30/2020 [19], Plaintiff's individual claims are dismissed with
prejudice, without costs. The claims of the members of the uncertified, putative class are
dismissed without prejudice. Civil case terminated. Mailed notice(vcf, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
